
	
		II
		111th CONGRESS
		1st Session
		S. 1329
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Kohl (for himself,
			 Mr. Cardin, Mr.
			 Durbin, and Mr. Kennedy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the Attorney General to award
		  grants to State courts to develop and implement State courts interpreter
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 State Court Interpreter Grant Program
			 Act.
		2.FindingsCongress finds that—
			(1)the fair administration of justice depends
			 on the ability of all participants in a courtroom proceeding to understand that
			 proceeding, regardless of their English proficiency;
			(2)19 percent of the population of the United
			 States over 5 years of age speaks a language other than English at home;
			(3)only qualified court interpreters can
			 ensure that persons with limited English proficiency comprehend judicial
			 proceedings in which they are a party;
			(4)the knowledge and skills required of a
			 qualified court interpreter differ substantially from those required in other
			 interpretation settings, such as social service, medical, diplomatic, and
			 conference interpreting;
			(5)the Federal Government has demonstrated its
			 commitment to equal administration of justice regardless of English
			 proficiency;
			(6)regulations implementing title VI of the
			 Civil Rights Act of 1964, as well as the guidance issued by the Department of
			 Justice pursuant to Executive Order 13166, issued August 11, 2000, clarify that
			 all recipients of Federal financial assistance, including State courts, are
			 required to take reasonable steps to provide meaningful access to their
			 proceedings for persons with limited English proficiency;
			(7)40 States have developed, or are
			 developing, qualified court interpreting programs;
			(8)robust, effective court interpreter
			 programs—
				(A)actively recruit skilled individuals to be
			 court interpreters;
				(B)train those individuals in the
			 interpretation of court proceedings;
				(C)develop and use a thorough, systematic
			 certification process for court interpreters; and
				(D)have sufficient funding to ensure that a
			 qualified interpreter will be available to the court whenever necessary;
			 and
				(9)Federal funding is necessary to—
				(A)encourage State courts that do not have
			 court interpreter programs to develop them;
				(B)assist State courts with nascent court
			 interpreter programs to implement them;
				(C)assist State courts with limited court
			 interpreter programs to enhance them; and
				(D)assist State courts with robust court
			 interpreter programs to make further improvements and share successful programs
			 with other States.
				3.State court interpreter program
			(a)Grants authorized
				(1)In generalThe Administrator of the Office of Justice
			 Programs of the Department of Justice (referred to in this section as the
			 Administrator) shall make grants, in accordance with such
			 regulations as the Attorney General may prescribe, to State courts to develop
			 and implement programs to assist individuals with limited English proficiency
			 to access and understand State court proceedings in which they are a
			 party.
				(2)Technical assistanceThe Administrator shall allocate, for each
			 fiscal year, $500,000 of the amount appropriated pursuant to section 4 to be
			 used to establish a court interpreter technical assistance program to assist
			 State courts receiving grants under this Act.
				(b)Use of grantsGrants awarded under subsection (a) may be
			 used by State courts to—
				(1)assess regional language demands;
				(2)develop a court interpreter program for the
			 State courts;
				(3)develop, institute, and administer language
			 certification examinations;
				(4)recruit, train, and certify qualified court
			 interpreters;
				(5)pay for salaries, transportation, and
			 technology necessary to implement the court interpreter program developed under
			 paragraph (2); and
				(6)engage in other related activities, as
			 prescribed by the Attorney General.
				(c)Application
				(1)In generalThe highest State court of each State
			 desiring a grant under this section shall submit an application to the
			 Administrator at such time, in such manner, and accompanied by such information
			 as the Administrator may reasonably require.
				(2)State courtsThe highest State court of each State
			 submitting an application under paragraph (1) shall include in the
			 application—
					(A)a demonstration
			 of need for the development, implementation, or expansion of a State court
			 interpreter program;
					(B)an identification of each State court in
			 that State which would receive funds from the grant;
					(C)the amount of funds each State court
			 identified under subparagraph (B) would receive from the grant; and
					(D)the procedures the highest State court
			 would use to directly distribute grant funds to State courts identified under
			 subparagraph (B).
					(d)State court allotments
				(1)Base
			 allotmentFrom amounts
			 appropriated for each fiscal year pursuant to section 4, the Administrator
			 shall allocate $100,000 to each of the highest State court of each State, which
			 has an application approved under subsection (c).
				(2)Discretionary allotmentFrom
			 amounts appropriated for each fiscal year pursuant to section 4, the
			 Administrator shall allocate $5,000,000 to be distributed among the highest
			 State courts of States which have an application approved under subsection (c),
			 and that have extraordinary needs that are required to be addressed in order to
			 develop, implement, or expand a State court interpreter program.
				(3)Additional allotmentIn addition to the allocations made under
			 paragraphs (1) and (2), the Administrator shall allocate to each of the highest
			 State court of each State, which has an application approved under subsection
			 (c), an amount equal to the product reached by multiplying—
					(A)the unallocated balance of the amount
			 appropriated for each fiscal year pursuant to section 4; and
					(B)the ratio between the number of people over
			 5 years of age who speak a language other than English at home in the State and
			 the number of people over 5 years of age who speak a language other than
			 English at home in all the States that receive an allocation under paragraph
			 (1), as those numbers are determined by the Bureau of the Census.
					(4)Treatment of District of
			 ColumbiaFor purposes of this
			 section—
					(A)the District of Columbia shall be treated
			 as a State; and
					(B)the District of Columbia Court of Appeals
			 shall act as the highest State court for the District of Columbia.
					4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $15,000,000 for each of the fiscal years 2010
			 through 2014 to carry out this Act.
		
